   Case:19-04547-BKT13 Doc#:72 Filed:09/29/20 Entered:09/29/20 08:52:28                             Desc: Order
                           Granting (Generic) Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:

GIOVANNI MARIN IRIZARRY                                     Case No. 19−04547 BKT
aka GIOVANI MARIN, aka GIOVANNI MARIN
WALESKA OLIVO SANTIAGO
aka WALESKA OLIVO                                           Chapter 13


xxx−xx−0979
xxx−xx−3849                                                 FILED & ENTERED ON 9/29/20


                        Debtor(s)



                                                      ORDER

The motion filed by Firstbank Puerto Rico: First Leasing withdrawing its request for entry of an order to deem the
lease rejected (docket #71) is hereby granted .

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Tuesday, September 29, 2020 .
